Citation Nr: 1608328	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-23 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1982 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

On the Veteran's June 2014 substantive appeal, he requested a live video conference hearing before a Veterans Law Judge.  In July 2014, the Veteran contacted the RO and withdrew his hearing request.

In January 2016, the Veteran motioned for the Board to advance his case on the docket due to a financial hardship.  The Veteran's motion is hereby granted and his appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeals period, due to his service-connected disability, the Veteran has been unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

Effective September 1, 2010, the criteria for entitlement to TDIU based on the Veteran's service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard January 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's post-service VA and private treatment records have been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided VA medical examinations in January 2010, April 2013 and an addendum report in May 2015.  The April 2013 examination and May 2015 addendum, along with the VA, private and SSA records, are sufficient evidence for deciding the claim.  The evidence describes the Veteran's prior medical history in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  TDIU

Legal Criteria

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service-connected disabilities will be disregarded if the above-stated percentage requirements are met, and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2015).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances. Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Analysis

The Veteran contends in an April 2009 statement that he is unable to work due to his service-connected disability.  He has been service connected for a right knee disability since 1984.  Most currently, the disability has been characterized as total right knee replacement with residual scars.  In a December 2005 SSA Form-3368, the Veteran reported that he had last worked in June 2005.  A February 2006 private medical record indicated that the Veteran's most recent employment was in a warehouse, as a Warehouse Foreman.

In the December 2005 SSA records, the Veteran reported having a high school education and attending one year of college.  No other specialized job training was noted, or trade or vocational schools.  Furthermore, the Veteran reported constant swelling in his right leg and severe pain.  He described the pain as "walking on needles.  By 12:00 my knee is so swollen that I can hardly walk.  I have to elevate it and take medication."

The Veteran has undergone multiple procedures to his service-connected right knee since service, including: a May 1995 arthroscopy of the right knee with joint debridement; a November 1995 right high tibia osteotomy; a November 1996 removal of retained implants of the right tibia; a July 2008 right total knee arthroplasty; a July 2009 revision of the right total knee arthroplasty; and a May 2011 repair of a quadriceps rupture of the right knee.

The Veteran received treatment from Dr. I.B. in October 2005.  Dr. I.B. indicated the Veteran has suffered from a right knee condition since service and the functional impairment includes swelling and a feeling of dislocation causing constant pain.  She stated the disability effects the Veteran's daily activities, as he is unable to stand for prolonged periods, cannot walk for long distances, cannot jump and cannot squat.

A February 2006 private medical report indicated the Veteran's right knee was extremely unstable, and he experienced weakness, stiffness, swelling, redness, giving way, lack of endurance, locking and it is easily dislocated.  The examiner indicated the Veteran walks with a cane and was unable to work as a Warehouse Foreman because of the progressive nature of his pain and swelling.  Additionally, he stated "I do not see how he can walk at all.  He cannot go to any grocery store.  He cannot help around the house.  He cannot do his job as a Warehouse Foreman."

The January 2010 VA examiner reported similar symptoms to the previous private medical reports and stated the Veteran is unable to do much at home.  The examiner indicated the Veteran is unable to wash and dry dishes or to drive.  Additionally, private medical reports from March 2009 and December 2010 support that the Veteran is not able to return to gainful employment.  The December 2010 examiner noted the Veteran is not capable of standing, ambulation, kneeling, stooping, squatting and bending due to his right knee pain.  He further stated the Veteran is not capable of performing even sedentary work due to the side effects of his pain medications and therefore is totally and permanently disabled.

The Veteran underwent another VA examination in April 2013 that addressed unemployability.  The examiner reported lateral instability of the right knee and the inability of the Veteran to weight bear at all.  He noted the Veteran had fallen 5 times in the previous 30 days and that he relies on the use of a wheelchair regularly and a cane constantly.  However, the examiner concluded the Veteran is employable, only in a sedentary capacity.

A May 2014 addendum report similarly indicated the Veteran's right knee disability would not result in total functional impairment or loss of the ability to function in a sedentary employment role.  With regards to the pain medication the Veteran requires, the examiner reported it could cause drowsiness and would preclude him from operating machinery or equipment, but would not render him non-functional.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in a state of equipoise on the question of whether the service-connected right knee disability precludes the Veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Specifically, the Veteran graduated from high school and reported attending only one year of college.  He further reported working in previous employment that was physical in nature, such as Corrections Officer at a prison; General Laborer; Warehouse Foreman; and Security Officer.  See December 2005 SSA Form-3368.  This previous type of work would be precluded as it is not completely sedentary and the Veteran requires a job with no weight bearing or ambulation, due to his right knee disability.  The March 2009 and December 2010 private medical reports indicated the Veteran is not capable of employment.  The December 2010 examiner reported the Veteran would not even be capable of performing sedentary work, due to the side effects of his medications.

The April 2013 VA examination report and May 2014 addendum report indicate that the Veteran is capable of working in a sedentary capacity.  However, in the Veteran's particular circumstances, he does not have the education, training or experience to obtain gainful employment in a sedentary capacity.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Additionally, marginal employment the Veteran may be capable of obtaining shall not be considered substantially gainful employment under 38 C.F.R. § 4.16(a).  Accordingly, the Board concludes that a TDIU is warranted.

The Veteran has met the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) throughout the appeals period, based upon his service-connected right knee disability that has been rated as at least 60 percent disabling since September 1, 2010.  The Board finds that the Veteran filed a claim for a TDIU in April 2009.  In an October 2008 rating decision, the RO granted a temporary evaluation of 100 percent based on a right total knee replacement procedure, effective July 18, 2008, under Diagnostic Code 5055.  The 100 percent evaluation continued through August 31, 2010, at which point a 60 percent rating was assigned pursuant to that diagnostic code.  Accordingly, the Board finds that the Veteran is entitled to a TDIU from September 1, 2010, the initial effective date of the 60 percent rating for his right knee disability.  Prior to that time during the claim, he was in receipt of a schedular 100 percent rating under Diagnostic Code 5055 for knee replacement, which makes the TDIU issue moot for that period.  Accordingly, the Board finds that the Veteran is entitled to a TDIU from September 1, 2010, the initial effective date the disability rating for his right knee was reduced from 100 percent to 60 percent.


ORDER

A TDIU effective September 1, 2010, is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


